Pfeifer, J.,
dissenting. There is no dispute that the employees in question are working pursuant to a contract between the city of Hamilton and TMH (as assignee). R.C. 4117.01(C) simply and clearly addresses under what circumstances such employees are to be considered “public employees”:
‘“Public employee’ means any person holding a position by appointment or employment in the service of a public employer, including any person working pursuant to a contract between a public employer and a private employer and over whom the national labor relations board has declined jurisdiction on the basis that the involved employees are employees of a public employer[.] * * * ” (Emphasis added.)
Thus, the definition can include persons working pursuant to a contract with a private employer, but only if the NLRB has declined jurisdiction over the employees. The General Assembly has left to the NLRB the determination of whether employees apparently employed by a private employer are actually controlled by a public employer, and thus “employed” by the public employer for collective bargaining purposes. This is neither a strict nor liberal construction of the statute — it is the only possible construction.
Therefore, the NLRB having not declined jurisdiction over these employees, I would hold that they are not public employees.
Moyer, C.J., concurs in the foregoing dissenting opinion.